UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2427



JESSE R. LANCE,

                                            Plaintiff - Appellant,

          versus


JIM M. CHERRY, JR.; ALAN K.          CHANDLER;
WILLIAMSBURG FIRST NATIONAL BANK,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Solomon Blatt, Jr., Senior District
Judge. (CA-99-2872-4-08BD)


Submitted:   February 24, 2000             Decided:   March 1, 2000


Before MOTZ and KING, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Jesse R. Lance, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jesse R. Lance seeks to appeal the district court’s order

adopting a magistrate judge’s report and recommendation to dismiss

his complaint seeking review of a state court judgment.    Lance’s

case was referred to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B) (1994).   The magistrate judge recommended that re-

lief be denied and advised Lance that failure to file timely,

specific objections to the recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Lance lodged only a general objection to the

magistrate judge's recommendation.

     The timely filing of specific objections to a magistrate

judge's recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to lodge specific objections will waive appel-

late review.   See United States v. One Parcel of Real Property,

With Bldgs., Appurtenances, Improvements, and Contents, Known as:

2121 East 30th Street, Tulsa, Oklahoma, 73 F.3d 1057, 1060 (10th

Cir. 1996); Howard v. Secretary of Health & Human Servs., 932 F.2d

505, 507-09 (6th Cir. 1991); Lockert v. Faulkner, 843 F.2d 1015,

1019 (7th Cir. 1988).    See generally Thomas v. Arn, 474 U.S. 140

(1985); Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

Lance has waived appellate review of his claims by failing to file

specific objections after receiving proper notice.


                                 2
     We accordingly affirm the judgment of the district court. See

Lance v. Cherry, No. CA-99-2872-4-08BD (D.S.C. Sept. 23, 1999). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                3